DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/20/22.
Claims 1-25 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/3/22, 10/4/21, 2/23/21 and 10/14/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 6/20/22 with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10, 13, 15, 20-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1).

Regarding to claim 1:

1. Blanquart teach a system comprising: an emitter that emits a plurality of pulses of electromagnetic radiation, wherein the emitter comprises: (Blanquart Fig. 1 shows red, blue and green pulses of light [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse)
an image sensor comprising a pixel array that detects electromagnetic radiation; (Blanquart Fig. 1 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image) and a controller comprising a processor in electrical communication with the image sensor and the emitter; (Blanquart Fig. 1-2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the system may comprise an image signal processor (ISP) that may be adjusted to color correct the imaging device)
wherein the controller synchronizes operations of the emitter and the image sensor such that the emitter pulses the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor during which the image sensor is not reading out data from the pixel array; (Blanquart [0089] it should be noted that by pulsing during blanking period (time during which the sensor is not reading out the pixel array), the sensor is insensitive to differences/mismatches between lasers of the same kind and simply accumulates the light for the desired output. In another embodiment, the maximum light pulse range may be different from frame to frame. This is shown in FIG. 7E where the light pulses are different from frame to frame. The sensor may be built in order to be able to program different blanking times with a repeating pattern of 2 or 3 or 4 or n frames. In FIG. 7E, 4 different light pulses are illustrated and Pulse 1 may repeat [synchronizes] for example after Pulse 4, and may have a pattern of 4 frames with different blanking times. This technique can be used to place the most powerful partition on the smallest blanking time and therefore allow the weakest partition to have wider pulse on one of the next frames without the need of increasing the readout speed)

Blanquart do not explicitly teach a visible source that pulses a visible wavelength of electromagnetic radiation; and a fluorescence excitation source that pulses a fluorescence excitation emission comprising electromagnetic radiation within a waveband from about 790 nm to about 815 nm; wherein the controller instructs the emitter to cycle the visible source and the fluorescence excitation source according to a pulse cycle pattern; and wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the fluorescence excitation emission. 

However Zuzak teach a visible source that pulses a visible wavelength of electromagnetic radiation; (Zuzak [0104] FIG. 47 is a comparison of images obtained using visible light and Near infrared (NIR) of the reperfusion of a foot following removal of the shoe; [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector) and a fluorescence excitation source (Zuzak [0249] In certain embodiments, the system of the present invention has multiple modalities that include UV light, visible light, near infrared light, infrared light, and fluorescence excitation) that pulses a fluorescence excitation emission comprising electromagnetic radiation within a waveband from about 790 nm to about 815 nm; (Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the fluorescence excitation emission. (Zuzak [0201] determination of the fluorescence concentration that produces the best emission was required. The set up for determination of best fluorescence concentration is shown in FIG. 8. A QTH source is coupled to a low pass filter having a cutoff of 790 nm, which provides all excitation wavelengths for ICG)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak in video/camera technology. One would be motivated to do so, to incorporate a visible source that pulses a visible wavelength of electromagnetic radiation; and a fluorescence excitation source that pulses a fluorescence excitation emission comprising electromagnetic radiation within a waveband from about 790 nm to about 815 nm. This functionality will improve user experience.

The combination of Blanquart and Zuzak do not explicitly teach wherein the controller instructs the emitter to cycle the visible source and the fluorescence excitation source according to a pulse cycle pattern; and 

However Mizoguchi teach wherein the controller instructs the emitter to cycle the visible source and the fluorescence excitation source according to a pulse cycle pattern; and (Mizoguchi Fig. 2 [0074] a control signal for controlling output timing for a video signal and control signals for controlling generation timings for the white light image WIA and the fluorescent image FIA are independently generated. [0055] transmits the white light WLA and reflects the excitation light EXB, cut off light in the same wavelength band as the wavelength band of the excitation light EXB in the excitation light cut filter 15, and transmit light in a visible region including fluorescent light FLB, which is green light emitted from the fluorescein according to irradiation of the excitation light EXB, through the excitation light cut filter 15)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak and Mizoguchi in video/camera technology. One would be motivated to do so, to incorporate the controller instructs the emitter to cycle the visible source and the fluorescence excitation source according to a pulse cycle pattern. This functionality will improve efficiency.

Regarding to claim 2:

2. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the fluorescence excitation emission causes one or more reagents to fluoresce at a wavelength that is different from the fluorescence excitation emission.

However Zuzak teach wherein the fluorescence excitation emission causes one or more reagents to fluoresce at a wavelength that is different from the fluorescence excitation emission. (Zuzak [0169]  the excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct. Zuzak [0178] separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm. This filter coupled with the source (mentioned above) is used to excite ICG with all possible absorption wavelengths of ICG including the peak absorption wavelength. The high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm)

Regarding to claim 3:

3. Blanquart teach the system of claim 1, wherein the image sensor reads out data to generate a plurality of exposure frames, and wherein each of the plurality of exposure frames (Blanquart Fig. 1 Fig. 7A red, blue and green exposure frame. Blanquart [0100] FIG. 14 is an embodiment example of color fusion hardware. The color fusion hardware takes in an RGBGRGBGRGBG video data stream at 1402 and converts it to a parallel RGB video data stream at 1405) corresponds to one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter (Blanquart Fig. 1 [0107] a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. Blanquart [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 4:

4. Blanquart teach the system of claim 3, wherein two or more of the plurality of exposure frames are combined to form an image frame (Blanquart Fig. 1 Fig. 7A [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Blanquart do not explicitly teach comprising color image data and fluorescence image data.

However Zuzak teach comprising color image data and fluorescence image data. (Zuzak [0249] In certain embodiments, the system of the present invention has multiple modalities that include UV light, visible light, near infrared light, infrared light, and fluorescence excitation)

Regarding to claim 5:

5. Blanquart teach the system of claim 1, wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure. (Blanquart [0066] FIG. 4 An emitter having a fixed output magnitude may be pulsed at a longer interval of time, thereby providing more electromagnetic energy to the pixels or the emitter may be pulsed at a shorter interval of time, thereby providing less electromagnetic energy. Whether a longer or shorter interval time is needed depends upon the operational conditions. [0068] FIG. 4 illustrates varying the magnitude and duration of the pulses. In the illustration, Pulse 1 at 402 has a higher magnitude or intensity than either Pulse 2 at 404 or Pulse 3 at 406. Additionally, Pulse 1 at 402 has a shorter duration than Pulse 2 at 404 or Pulse 3 at 406, such that the electromagnetic energy provided by the pulse is illustrated by the area under the pulse shown in the illustration. In the illustration, Pulse 2 at 404 has a relatively low magnitude or intensity and a longer duration when compared to either Pulse 1 at 402 or Pulse 3 at 406. Finally, in the illustration, Pulse 3 at 406 has an intermediate magnitude or intensity and duration, when compared to Pulse 1 at 402 and Pulse 2 at 404. [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. The dashed line portions in the pulse (from FIG. 3) illustrate the potential or ability to emit electromagnetic energy during the optical black portions 220 and 218 of the read cycle (sensor cycle) 200 if additional time is needed or desired to pulse electromagnetic energy)

Regarding to claim 6:

6. Blanquart teach the system of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a green partition of electromagnetic radiation, a red partition of electromagnetic radiation, and a blue partition of electromagnetic radiation. (Blanquart Fig. 1 Fig. 7A [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 8:

8. Blanquart teach the system of claim 1, wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter (Blanquart Fig. 1 Fig. 7A [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame) comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart Fig. 1 Fig. 7A [0089] blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect)

Regarding to claim 10:

10. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the pixel array detects the electromagnetic radiation and outputs data for generating a fluorescence exposure frame in response to the emitter pulsing the fluorescence excitation emission.

However Zuzak teach wherein the pixel array detects the electromagnetic radiation (Zuzak [0173] the FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) and outputs data for generating a fluorescence exposure frame in response to the emitter pulsing the fluorescence excitation emission. (Zuzak [0169]  the excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct)

Regarding to claim 13:

13. Blanquart teach the system of claim 1, wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of the pixel array and a beginning of a next readout cycle of the pixel array. (Blanquart [0064] FIG. 2 FIG. 2C illustrates the case where the electronic shutter 222 has been removed. In this configuration, the integration of the incoming light may start during readout 202 and may end at the next readout cycle 202, which also defines the start of the next integration. FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width. In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218, 220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230)

Regarding to claim 15:

15. Blanquart teach the system of claim 1, wherein the pixel array detects the electromagnetic radiation and outputs data for generating an exposure frame in response to each pulse of the plurality of pulses of electromagnetic radiation emitted by the emitter. (Blanquart [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Blanquart Fig. 1 Fig. 31 [0045] the emitter 100 may pulse light in a plurality of electromagnetic partitions 105, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105. For example, FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 20:

20. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a filter that filters electromagnetic radiation within the waveband from about 790 nm to about 815 nm.

However Zuzak teach further comprising a filter that filters electromagnetic radiation within the waveband from about 790 nm to about 815 nm. (Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Regarding to claim 21:

21. Blanquart teach the system of claim 1, further comprising a display for displaying a video stream captured by the image sensor, wherein the video stream is assigned a visible color for use on the display that is 8- bit or 16-bit or n-bit. (Blanquart [0100] FIG. 14 is an embodiment example of color fusion hardware. The color fusion hardware takes in an RGBGRGBGRGBG video data stream at 1402 and converts it to a parallel RGB video data stream at 1405. The bit width on the input side may be, e.g., 12 bits per color. The output width for that example would be 36 bits per pixel. Other embodiments may have different initial bit widths and 3 times that number for the output width. Blanquart Fig. 2 [0060] display device 180 includes any type of device capable of displaying information to one or more users of computing device 150. Examples of display device 180 include a monitor, display terminal, video projection device, and the like)

Regarding to claim 24:

24. Blanquart teach the system of claim 1, wherein the emitter pulses a sequence of pulses of electromagnetic radiation repeatedly (Blanquart [0095] Fig. 7 FIG. 13 illustrates a basic example at 1300 of a monochrome ISP and how an ISP chain may be assembled for the purpose of generating sRGB image sequences from raw sensor data, yielded in the presence of the G-R-G-B light pulsing scheme) sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0070] Referring now to FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light. It should be noted that color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full spectrum light reception) and wherein each image frame in the video stream comprises data from a plurality of exposure frames each corresponding to a pulse of electromagnetic radiation. (Blanquart Fig. 1 Fig. 31 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. Blanquart [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 25:

25. Blanquart teach the system of claim 1, wherein the emitter emits the plurality of pulses of electromagnetic radiation (Blanquart Fig. 1 shows red, blue and green pulses of light [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse) during the blanking period of the image sensor such that the pixel array is charged and ready to be read during a readout period of the image sensor. (Blanquart [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle)

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1) and Yamakawa (U.S. Pub. No. 20210085186 A1).

Regarding to claim 7:

7. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Yamakawa teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Yamakawa [0144] FIG. 19, the laser light 100 oscillated by the light source 10 contains a main pulse 300 and a subpulse 301. The main pulse 300 is a main component of the laser light 100. The subpulse 301 is an inevitably generated pulse accompanying the main pulse 300. [0145] The same measurement was carried out a plurality of times, and it was found that the intensity of the subpulse 301 varies from one wavelength to another or changes each time the measurement is carried out)

The motivation for combining Blanquart, Zuzak and Mizoguchi as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak, Mizoguchi and Yamakawa in video/camera technology. One would be motivated to do so, to incorporate the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will improve efficiency.

Regarding to claim 14:

14. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the controller adjusts a sequence of the pulse cycle pattern based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment.

However Zuzak teach wherein the controller adjusts a sequence of the pulse cycle pattern based on a threshold, (Zuzak FIG. 54 [0355-0356] shows timinh sequence of Fig. 54 based on gain threshold. See details in  Table 5 shows the results of all 12 runs. As expected from casual observations, the fastest time to output one "3 Shot" image visualizing oxygenation is near 1/3 of a second (0.33 seconds), which means that under these conditions, the system is operating a nearly 3 frames per second (fps). Acquiring Spectral Sweep images with 2.times.2 binning causes an exception violation in the software because the resulting image cube is too large for MATLAB to process (696.times.520.times.126). Comparing Oxy to Raw, it appears that the processing algorithm has an increased effect on speed when binning is reduced, but no differential effect on speed when gain is increased. From the spectral sweep results, it also appears that the processing algorithm has a greater effect on speed than does gain level. These observations may be helpful in determining how to make image acquisition and processing most efficient with the DLP HSI. TABLE-US-00005 TABLE 5 Time (sec) to output one processed image for the given combination of parameters. Spectral Sweep 3 Shot Raw Oxy Raw Oxy 2 .times. 2 Low Gain exception exception 0.48 0.71 High exception exception saturates saturates Gain 4 .times. 4 Low Gain 14.63 23.08 0.32 0.39 High 9.68 18.75 saturates saturates Gain [0356] To further illustrate the timing of each process in the hyperspectral image acquisition sequence, the timing diagram in FIG. 54 follows the flow of data from initializing acquisition to visualization of a processed bitmap)

However Yamakawa teach wherein the threshold determines proper illumination of a scene in a light deficient environment. (Yamakawa [0057] FIG. 1, in a case where the reference wavelength A and the discrimination wavelength A are used and in a case where the reference wavelength A and the discrimination wavelength B are used, the value at the border between the range of values that the normal tissue can take and the range of values that the cancer tissue can take (such a value is “threshold”) can be set to 0.986. In this instance, in a case where the absorbance ratio is smaller than 0.986, the biological tissue can be determined as cancer tissue. Fig. 17 [0132] With use of the endoscope system 3 including the measuring head 50, it is possible to apply laser light 100 to an intended area of the living body L and noninvasively identify biological tissue utilizing a reflected portion of the laser light 100 reflected from the living body L. The measuring head 50 is flexible; therefore, with use of the measuring head 50 which is small in size, it is possible to insert the measuring head 50 into various types of apparatuses of the living body, and thus possible to identify tissue in those apparatuses)

Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1) and  DiCarlo (U.S. Pub. No. 20220015616 A1).

Regarding to claim 9:

9. Blanquart teach the system of claim 1, wherein the pixel array detects the electromagnetic radiation and outputs data for generating an exposure frame in response to the emitter pulsing at least one pulse of the plurality of pulses of electromagnetic radiation (Blanquart Fig. 1. [0150] for the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time) 

Blanquart do not explicitly teach and wherein the system further comprises a display for displaying two or more exposure frames as an overlay image.

However DiCarlo teach and wherein the system further comprises a display for displaying two or more exposure frames as an overlay image. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area, and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)

The motivation for combining Blanquart Zuzak and Mizoguchi as set forth in claim 1 is equally applicable to claim 9. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak, Mizoguchi and DiCarlo in video/camera technology. One would be motivated to do so, to incorporate at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor, wherein the system further comprises a display for displaying two or more exposure frames as an overlay image. This functionality will enhance functionality.

Regarding to claim 11:

11. Blanquart teach the system of claim 10, Blanquart do not explicitly teach wherein the controller provides the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.

However DiCarlo teach wherein the controller provides the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene (DiCarlo [0046] For the specific type of images in which the green channel information is highly correlated with that of the blue channel, the generated visual representation can closely resemble a full-color image. This is shown using the examples of FIGS. 6A and 6B, which illustrate a full color image, and an approximate full-color image, respectively, of a same surgical scene. In these examples, the approximate full-color image (FIG. 6B) resembles the true full color image (FIG. 6A) closely, and apart from minor differences (as illustrated, for example, by the differences between the areas 605 and 610 in FIGS. 6A and 6B, respectively), are almost identical to one another. [0047] In some implementations, the approximate full-color image generated using a subset of sensors of the multi-sensor camera 515 can be used as the base image on which the fluorescence information is overlaid. This may be implemented using a NIR signal generator 530 that extracts the fluorescence information from the an output signal of the G sensors 517c, and provides the extracted information to a combiner engine 535 that combines the information with the visual representation generated by the visible-range image generator 525. [0024] FIGS. 1 and 2, systems for minimally invasive computer-assisted telesurgery (also referred to as MIS) can include a patient-side cart 100 and a surgeon console 50. Telesurgery is a general term for surgical systems where the surgeon uses some form of remote control, e.g., a servomechanism, or the like, to manipulate surgical instrument movements rather than directly holding and moving the instruments by hand. The robotically manipulatable surgical instruments can be inserted through small, minimally invasive surgical apertures to treat tissues at surgical sites within the patient body, avoiding the trauma associated with rather large incisions required for open surgery. These robotic systems can move the working ends of the surgical instruments with sufficient dexterity to perform quite intricate surgical tasks, often by pivoting shafts of the instruments at the minimally invasive aperture, sliding of the shaft axially through the aperture, rotating of the shaft within the aperture, and/or the like) based on the fluorescence exposure frame. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area [critical tissue], and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)

Regarding to claim 12:

12. Blanquart teach the system of claim 11, Blanquart do not explicitly teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising an indication of the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.

However DiCarlo teach wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; (DiCarlo [0046] For the specific type of images in which the green channel information is highly correlated with that of the blue channel, the generated visual representation can closely resemble a full-color image. This is shown using the examples of FIGS. 6A and 6B, which illustrate a full color image, and an approximate full-color image, respectively, of a same surgical scene. In these examples, the approximate full-color image (FIG. 6B) resembles the true full color image (FIG. 6A) closely, and apart from minor differences (as illustrated, for example, by the differences between the areas 605 and 610 in FIGS. 6A and 6B, respectively), are almost identical to one another. [0047] In some implementations, the approximate full-color image generated using a subset of sensors of the multi-sensor camera 515 can be used as the base image on which the fluorescence information is overlaid. This may be implemented using a NIR signal generator 530 that extracts the fluorescence information from the an output signal of the G sensors 517c, and provides the extracted information to a combiner engine 535 that combines the information with the visual representation generated by the visible-range image generator 525. DiCarlo [0024] FIGS. 1 and 2, systems for minimally invasive computer-assisted telesurgery (also referred to as MIS) can include a patient-side cart 100 and a surgeon console 50. Telesurgery is a general term for surgical systems where the surgeon uses some form of remote control, e.g., a servomechanism, or the like, to manipulate surgical instrument movements rather than directly holding and moving the instruments by hand. The robotically manipulatable surgical instruments can be inserted through small, minimally invasive surgical apertures to treat tissues at surgical sites within the patient body, avoiding the trauma associated with rather large incisions required for open surgery. These robotic systems can move the working ends of the surgical instruments with sufficient dexterity to perform quite intricate surgical tasks, often by pivoting shafts of the instruments at the minimally invasive aperture, sliding of the shaft axially through the aperture, rotating of the shaft within the aperture, and/or the like)
generate an overlay frame comprising an indication of the location of the tissue structure within the scene; and (DiCarlo [0038] the technology described herein stems in part from the realization that for tissues typically encountered at a surgical site when excited using illumination in a certain frequency range, the information captured by some of the sensors or pixels are highly correlated to the information captured by one or more other sensors or pixels. For example, for RGB sensor arrays, the information captured by the green sensors under illumination in the visible range were observed to be highly correlated to the information captured using the blue sensors or pixels. This in turn allows for the green channel information to be predicted from the information captured using the blue sensors. In addition, because the green sensors are also sensitive to NIR excitation, and may not be needed for capturing the green channel information in the visible-range, the green sensors may be used to capture the NIR induced fluorescence concurrently with the visible-range information. Based on the above, the technology described herein allows for capturing visible-range information concurrently with the information representing NIR-induced fluorescence, and generating an approximation of a full-color image of the surgical site by predicting one of the channels (e.g., the green channel for an RGB image) based on the information captured using one or more other sensors (e.g., the blue channel, in this example). The fluorescence signal can then be displayed overlaid on the approximate full-color image, allowing NIR visualization concurrently with a colored image of the surgical site)
combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (DiCarlo [0036] In the stereoscopic display 45 can be configured to present NIR images to a surgeon. For this, a dye such as ICG is administered to a patient or subject, and the locations of the dye is imaged under NIR excitation signals. Dyes such as ICG produces a fluorescence, which can be detected under NIR excitation. Presenting NIR images on a display can include generating an image of the corresponding surgical area, and overlaying on it a representation of the fluorescent signal produced by ICG. The image of the surgical area is displayed as a black-and-white image and the fluorescent signal is displayed typically in green on top of the black-and-white image)

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1) and Weigel (U.S. Pub. No. 20210356757 A1).

Regarding to claim 16:

16. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the pixel array detects a relaxation wavelength of a fluorescent reagent and outputs data for generating a fluorescence exposure frame in response to the emitter pulsing the fluorescence excitation emission.

However Weigel teach detects a relaxation wavelength of a fluorescent reagent (Weigel [0028] the device further comprises a microscope objective, with which the basic illuminating patterns are projected onto the specimen and superimposed upon each other to generate an effective illuminating pattern, and means for detection with a flat-panel array sensor, on which fluorescence signals emitted by the specimen are projected by means of the microscope objective and detected as a partial image. Weigel [0037] FIG. 2 when the fluorophore is irradiated by excitation light of the excitation wavelength, as shown in FIG. 2C), light of this wavelength is absorbed. By means of a vibration relaxation between the excited states S.sub.2 and S.sub.1 and the subsequent fluorescence process between the excited state S.sub.1 and the ground state S.sub.0, the fluorescent dye [reagent] molecule returns to the ground state S.sub.0 once it has emitted light of the fluorescence wavelength. Image is captured in both excitation and relaxation wavelength)

However Zuzak teach wherein the pixel array (Zuzak [0173] the FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) and outputs data for generating a fluorescence exposure frame in response to the emitter pulsing the fluorescence excitation emission. (Zuzak [0169]  the excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct. Zuzak [0178] separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm. This filter coupled with the source (mentioned above) is used to excite ICG with all possible absorption wavelengths of ICG including the peak absorption wavelength. The high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm)

The motivation for combining Blanquart Zuzak and Mizoguchi as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak, Mizoguchi and Weigel in video/camera technology. One would be motivated to do so, to incorporate detects a relaxation wavelength of a fluorescent reagent. This functionality will provide better imaging.

Regarding to claim 17:

17. Blanquart teach the system of claim 16, Blanquart do not explicitly teach wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that identifies one or more tissue structures in a body based on the fluorescence exposure frame.

However Zuzak teach and wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that identifies one or more tissue structures in a body based on the fluorescence exposure frame. (Zuzak [0104] FIG. 47 is a comparison of images obtained using visible light and Near infrared (NIR) of the reperfusion of a foot following removal of the shoe; [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Regarding to claim 18:

18. Blanquart teach the system of claim 17, Blanquart do not explicitly teach wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor.

However Zuzak teach wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor. (Zuzak [0240] visualize tissues and organs in the human body using chemometric techniques and sophisticated signal processing methods. The system has a wide range of clinical applications such as enabling surgeons to see through tissues before they cut into them during cholecystectomies, chromoendoscopy facilitating cancer detection, plastic surgical skin flap viability and burn wound healing evaluation, skin cancer detection, retinal blood perfusion in diabetic retinopathy, assessing and monitoring wound healing in lower limb amputations, monitoring anastomotic viability in gastric bypass operation, dental evaluation, measuring oxygenation of the kidneys and monitoring pressure sores)

Claims 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Mizoguchi (U.S. Pub. No. 20200315439 A1) and DaCosta (U.S. Pub. No. 20200367818 A1).

Regarding to claim 19:

19. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter further comprises electromagnetic radiation with a wavelength from about 600 nm to about 670 nm.

However DaCosta teach wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter further comprises electromagnetic radiation with a wavelength from about 600 nm to about 670 nm. (DaCosta [0071] the excitation light may have wavelengths in the range of about 600 nm-about 650 nm, about 650 nm-about 700 nm.  DaCosta [0078] See FIG. 4A. Alternatively, instead of an mCherry filter, a plurality of filters may be used, wherein each filter is configured to permit passage of one or more bands of emissions. In one example, an 800 nm long pass filter may be used to capture emissions having a wavelength of 800 nm or greater. See FIG. 4B. Additionally or alternatively, a filter wheel may be used. As will be understood by those of skill in the art, the filter can be further customized to permit detection of other tissue components of interest, such as fluids)

The motivation for combining Blanquart, Zuzak and Mizoguchi as set forth in claim 1 is equally applicable to claim 19. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zuzak, Mizoguchi and DaCosta in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation with a wavelength from about 600 nm to about 670 nm. This functionality will accommodate multispectral imaging with better visibility.

Regarding to claim 22:

22. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising one or more filters that allow electromagnetic radiation having a wavelength from about 790 nm to about 800 nm and above 815 nm to pass through the filter to the image sensor.

However Zuzak teach further comprising one or more filters that allow electromagnetic radiation having a wavelength from about 790 nm to about 800 nm (Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

However DaCosta teach and above 815 nm to pass through the filter to the image sensor. (DaCosta [0078] See FIG. 4A. Alternatively, instead of an mCherry filter, a plurality of filters may be used, wherein each filter is configured to permit passage of one or more bands of emissions. In one example, an 800 nm long pass filter may be used to capture emissions having a wavelength of 800 nm or greater. See FIG. 4B. Additionally or alternatively, a filter wheel may be used. As will be understood by those of skill in the art, the filter can be further customized to permit detection of other tissue components of interest, such as fluids. With use of filter any wavelength range can be chosen)

Regarding to claim 23:

23. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a polarization filter located in a path of the plurality of pulses of electromagnetic radiation emitted by the emitter.

However DaCosta teach further comprising a polarization filter located in a path of the plurality of pulses of electromagnetic radiation emitted by the emitter. (DaCosta [0086] the device may include a polarized filter. The polarizing feature may be part of the spectral filter or a separater filter incorporated into the spectral filter. [0083] As illustrated in FIGS. 5A-5C Exemplary tips may include the following combinations of light sources and filters: 405 nm light and mCherry filter; white light without filter; IR/NIR light and 800 nm longpass filter; IR/NIR light and mCherry filter; 405 nm light, IR/NIR light and mCherry filter; 572 nm light and mCherry filter; 405 nm light, 572 nm light and mCherry filter; 405 nm light, 572 nm light, IR/NIR light and mCherry filter; and 572 nm light, IR/NIR light and mCherry filter)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482